CONCURRING OPINION.
The majority opinion cites the case of Bolivar Twp. Bd. ofFin. of Benton Co. v. Hawkins (1934), 207 Ind. 171, 189,191 N.E. 158, 165, 96 A.L.R. 271, 282, as authority for the general proposition that a civil township is a political subdivision of the State, and a creature of the Legislature and acts as the agent of the State. The same principal was again announced in substance in the case of State ex rel. Jackson, AttorneyGeneral v. Middleton (1939), 215 Ind. 219, 19 N.E.2d 470, 20 N.E.2d 509, and again in Kassabaum, Admr. v. Bd. ofFin., Town of Lakeville (1939), 215 Ind. 491, 20 N.E.2d 642.
At the time the Boliver Township case, supra, was decided I entertained serious doubts of the correctness of that opinion. After further study and consideration my doubts grew to a firm conviction that the decision in that case was wrong and in the Jackson case I expressed my views in a dissenting opinion. Since the majority of the court has expressed itself approving the doctrine laid down in the Bolivar Township case I reluctantly yield to the majority view and for this reason I concur in the majority opinion.
NOTE. — Reported in 44 N.E.2d 494. *Page 587